UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13582 SPEEDWAY MOTORSPORTS, INC. (Exact name of registrant as specified in its charter) Delaware 51-0363307 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5555 Concord Parkway South, Concord, North Carolina (Address of principal executive offices) (Zip Code) (704) 455-3239 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer [X] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No As of October 31, 2013, there were 41,372,054 shares of the registrant’s common stock outstanding. 1 INDEX TO FORM 10-Q PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6. Exhibits 37 Signatures 38 This Quarterly Report on Form 10-Q contains “forward-looking” statements within the meaning of Section27A of the Securities Act of 1933, as amended (the Securities Act), and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Such forward-looking statements may include (i)statements that reflect projections or expectations of the Company’s future financial or economic performance; (ii)statements that are not historical information; (iii)statements of the Company’s beliefs, intentions, objectives, plans, and strategies for future operations, including, but not limited to, those contained in “Legal Proceedings”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and “Quantitative and Qualitative Disclosures About Market Risk”; (iv)statements relating to the Company’s operations or activities, including revenues, costs and margins for 2013 and beyond; and (v)statements relating to the Company’s future capital expenditures, hosting of races, broadcasting rights, dividends, common stock repurchases, sponsorships, financing needs and costs, merchandising joint ventures, and legal proceedings and other contingencies. Words such as “anticipates”, “approximates”, “believes”, “could”, “estimates”, “expects”, “hopes”, “intends”, “likely”, “may”, “objectives”, “plans”, “possible”, “projects”, “seeks”, “should” and variations of such words and similar expressions are intended to identify such forward-looking statements. Forward-looking statements are based on our current plans and expectations and are subject to a number of risks and uncertainties that could cause our plans and expectations, including actual results, to differ materially from the forward-looking statements. Many of these risks and uncertainties are beyond our control. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to other factors noted with such forward-looking statements, include those discussed in our Annual Report on Form10-K, Item1A “Risk Factors” and any subsequent Quarterly Reports on Form 10-Q or other forms we may file with the Securities and Exchange Commission (SEC). Forward-looking statements included in this report are based on information available as of the date filed, and we assume no obligation to update any such forward-looking information contained in this report. The Company’s website is located at www.speedwaymotorsports.com . We make available free of charge, through our website, our Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form 8-K, proxy statements and other reports filed or furnished pursuant to Section13(a) or 15(d) under the Exchange Act. These reports are available as soon as reasonably practicable after those materials are electronically filed with the SEC. Our SEC filings are publicly available at the SEC’s website at www.sec.gov . You may also read and copy any document we file with the SEC at its Public Reference Facilities at treet, N.E., Room 1580, Washington, DC 20549. You can also obtain copies of the documents at prescribed rates by writing to the SEC’s Public Reference Room at treet, N.E., Room 1580, Washington, DC 20549. You may obtain information on the Public Reference Room operations by calling the SEC at 1-800-SEC-0330. We post on our website the charters of our Audit, Compensation and Nominating/Corporate Governance Committees; Corporate Governance Guidelines, Code of Business Conduct and Ethics, and any amendments or waivers thereto; and certain corporate governance materials stipulated by SEC or New York Stock Exchange (NYSE) regulations. Please note that our website is provided as an inactive textual reference only. Information provided on our website is not part of this report, and is not incorporated by reference unless otherwise specifically referenced as such in this report. The documents are also available in print, free of charge, to any requesting stockholder by contacting our corporate secretary at our company offices. 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts and notes receivable, net Prepaid and refundable income taxes Inventories, net Prepaid expenses Deferred income taxes Total Current Assets Notes and Other Receivables: Affiliates Other Other Assets Property and Equipment, Net Other Intangible Assets, Net Goodwill (Note 4) Total $ $ Liabilities and Stockholders' Equity Current Liabilities: Current maturities of long-term debt $ $ Accounts payable Deferred race event and other income, net Accrued interest Accrued expenses and other current liabilities Total Current Liabilities Long-term Debt (Note 5) Payable to Affiliate Deferred Income, Net Deferred Income Taxes Other Liabilities Total Liabilities Commitments and Contingencies (Notes 2, 5, 6 and 8) Stockholders' Equity: Preferred Stock, $.10 par value, shares authorized – 3,000,000, no shares issued - - Common Stock, $.01 par value, shares authorized – 200,000,000, issued and outstanding – 41,384,000 in 2013 and 41,433,000 in 2012 Additional Paid-in Capital Retained Earnings Treasury Stock at cost, shares – 3,949,000 in 2013 and 3,830,000 in 2012 ) ) Total Stockholders' Equity Total $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30: Revenues: Admissions $ $ Event related revenue NASCAR broadcasting revenue Other operating revenue Total Revenues Expenses and Other: Direct expense of events NASCAR purse and sanction fees Other direct operating expense General and administrative Depreciation and amortization Interest expense, net Impairment of goodwill (Note 4) - - Loss on early debt redemption and refinancing (Note 5) - - Other expense (income), net ) ) Total Expenses and Other Income (Loss) from Continuing Operations Before Income Taxes Provision for Income Taxes ) ) Income (Loss)from Continuing Operations Loss from Discontinued Operation, Net of Taxes ) ) NetIncome (Loss) $ $ BasicEarnings (Loss) Per Share: Continuing Operations $ $ Discontinued Operation ) ) Net Income (Loss) $ $ Weighted Average Shares Outstanding Diluted Earnings (Loss) Per Share: Continuing Operations $ $ Discontinued Operation ) ) Net Income (Loss) $ $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Nine Months Ended September 30: Revenues: Admissions $ $ Event related revenue NASCAR broadcasting revenue Other operating revenue Total Revenues Expenses and Other: Direct expense of events NASCAR purse and sanction fees Other direct operating expense General and administrative Depreciation and amortization Interest expense, net Impairment of goodwill (Note 4) – Loss on early debt redemption and refinancing (Note 5) – Other expense (income), net ) Total Expenses and Other Income (Loss) from Continuing Operations Before Income Taxes ) Provision for Income Taxes ) ) Income (Loss)from Continuing Operations ) Loss from Discontinued Operation, Net of Taxes ) ) NetIncome (Loss) $ ) $ BasicEarnings (Loss) Per Share: Continuing Operations $ ) $ Discontinued Operation ) ) Net Income (Loss) $ ) $ Weighted Average Shares Outstanding DilutedEarnings (Loss) Per Share: Continuing Operations $ ) $ Discontinued Operation ) ) NetIncome (Loss) $ ) $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (In thousands) (Unaudited) Outstanding Common Stock Additional Total Shares Amount Paid-In Capital Retained Earnings Treasury Stock Stockholders’ Equity Balance, January 1, 2013 $ ) $ Net loss - - - ) - ) Share-based compensation 64 - - - Exercise of stock options 5 - 87 - - 87 Quarterly cash dividends of $0.15 per share of common stock - - - ) - ) Repurchases of common stock ) - - - ) ) Balance, September 30, 2013 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30: Cash Flows from Operating Activities: Net (loss) income $ ) $ Loss from discontinued operation, net of tax Cash used by operating activities of discontinued operation ) ) Adjustments to reconcile (loss) income from continuing operations to net cash provided by operating activities: Impairment of goodwill - Loss on early debt redemption and refinancing, non-cash - Gain on disposals of property and equipment and other assets ) ) Deferred loan cost amortization Interest expense accretion of debt discount and premium, net Depreciation and amortization Amortization of deferred income ) ) Deferred income tax provision ) Share-based compensation Changes in operating assets and liabilities: Accounts and notes receivable ) Prepaid, refundable and accrued income taxes Inventories ) ) Prepaid expenses Accounts payable Deferred race event and other income ) ) Accrued interest ) Accrued expenses and other current liabilities Deferred income Other assets and liabilities 9 Net Cash Provided By Operating Activities Cash Flows from Financing Activities: Borrowings under long-term debt - Principal payments on long-term debt ) ) Payment of debt refinancing and amendment costs ) - Dividend payments on common stock ) ) Exercise of common stock options 87 - Repurchases of common stock ) ) Net Cash Used By Financing Activities ) ) The accompanying notes are an integral part of these consolidated financial statements. 7 SPEEDWAY MOTORSPORTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS—(Continued) (In thousands) (Unaudited) Nine Months Ended September 30: Cash Flows from Investing Activities: Payments for capital expenditures $ ) $ ) Proceeds from sales of property and equipment Increase in other non-current assets - ) Repayment of notes and other receivables Net Cash Used By Investing Activities ) ) Net Increase In Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information: Cash paid for interest, net of amounts capitalized $ $ Cash paid for income taxes Supplemental Non-Cash Investing and Financing Activities Information: Increase in accounts payable for capital expenditures 50 Increase in deferred income for exchange of property and equipment - The accompanying notes are an integral part of these consolidated financial statements. 8 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. DESCRIPTION OF BUSINESS Basis of Presentation —The consolidated financial statements include the accounts of Speedway Motorsports, Inc. and all of its wholly-owned and operated subsidiaries: Atlanta Motor Speedway LLC (AMS), Bristol Motor Speedway LLC (BMS), Charlotte Motor Speedway LLC (CMS), Kentucky Raceway LLC d/b/a Kentucky Speedway (KyS), Nevada Speedway LLC d/b/a Las Vegas Motor Speedway (LVMS), Speedway Sonoma LLC (Sonoma Raceway or SR) (formerly known as Infineon Raceway), New Hampshire Motor Speedway, Inc. (NHMS), North Wilkesboro Speedway, Inc. (NWS), Texas Motor Speedway, Inc. (TMS), SMISC Holdings, Inc. d/b/a SMI Properties (SMI Properties), US Legend Cars International, Inc. (Legend Cars) (formerly known as 600 Racing), Oil-Chem Research Corporation (Oil-Chem), SMI Trackside LLC (SMI Trackside), Speedway Funding LLC, Speedway Motorsports International Limited (BVI) and consolidated foreign entity (SMIL), Speedway Properties Company LLC a/k/a Performance Racing Network (PRN), Speedway Media LLC a/k/a Racing Country USA (RCU), and TSI Management Company LLC d/b/a The Source International LLC (TSI) (collectively, the Company, SMI, we, our or us). Hereafter, references to “the Company’s” or “eight” speedways exclude NWS, which presently has no significant operations and assets consist primarily of real estate which has no significant fair value. All note disclosures pertain to continuing operations unless otherwise indicated. See Notes 1 and 2 to the Consolidated Financial Statements in the Company’s 2012 Annual Report on Form 10-K (2012 Annual Report) for further description of its business operations, properties and scheduled events. Racing Events —In 2013 , we are holding 24 major annual racing events sanctioned by the National Association for Stock Car Auto Racing, Inc. (NASCAR), including 13 Sprint Cup and 11 Nationwide Series racing events. We also are holding six NASCAR Camping World Truck Series, three NASCAR K&N Pro Series, four NASCAR Whelen Modified Tour, two IndyCar Series, six major National Hot Rod Association (NHRA), one ARCA and three World of Outlaws (WOO) racing events. In 2012, we held 24 major annual racing events sanctioned by NASCAR, including 13 Sprint Cup and 11 Nationwide Series racing events. We also held eight NASCAR Camping World Truck Series, four NASCAR K&N Pro Series, four NASCAR Whelen Modified Tour, two IndyCar Series, six major NHRA, and three WOO racing events. Discontinuation of Oil and Gas Activities (Note 11)
